Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 1 of 15 PageID 127



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


    SARAH JACKSON,

                          Plaintiff,

    v.                                                    Case No. 3:20-cv-1060-MMH-JRK

    IMMANUEL BAPTIST CHURCH,
    SARAH GIOVANELLI, and
    CAMERON GIOVANELLI,

                          Defendants.


                          REPORT AND RECOMMENDATION 1

                                             I.   Status

           This cause is before the Court on two motions to dismiss.                          First,

    Defendants Cameron and Sarah Giovanelli’s Motion to Dismiss Plaintiff’s

    Complaint (Doc. No. 16; “First Motion” 2), was filed on November 6, 2020, to

    which Plaintiff responded in opposition on November 20, 2020, see Response to



           1  “Within 14 days after being served with a copy of [a report and recommendation on
    a dispositive issue], a party may serve and file specific written objections to the proposed
    findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “A party may respond to another
    party’s objections within 14 days after being served with a copy.” Id. A party’s failure to serve
    and file specific objections to the proposed findings and recommendations alters the scope of
    review by the District Judge and the United States Court of Appeals for the Eleventh Circuit,
    including waiver of the right to challenge anything to which no specific objection was made.
    See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B); 11th Cir. R. 3-1; Order (Doc. No. 3), No.
    8:20-mc-100-SDM, entered October 29, 2020, at 6.

           2 The First Motion contains unnumbered pages. Citations to it use the pagination
    assigned by the Court’s Electronic Filing System (“CM/ECF”).
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 2 of 15 PageID 128



    Motion to Dismiss (Doc. No. 17; “Response to First Motion”).             Second,

    Defendant Immanuel Baptist Church’s Motion to Dismiss for Failure to State a

    Cause of Action and Improper Pleading or, in the Alternative, Motion for More

    Definite Statement and Motion to Strike and Incorporated Memorandum of

    Law (Doc. No. 18; “Second Motion”), was filed on November 23, 2020, to which

    Plaintiff responded in opposition on December 7, 2020, see Response to

    Immanuel Baptist Church’s Motion to Dismiss (Doc. No. 19; “Response to

    Second Motion”).

           On April 2, 2021, the Honorable Marcia Morales Howard, United States

    District Judge, referred the motions to the undersigned for a report and

    recommendation regarding an appropriate resolution. See Order (Doc. No. 30).

    Upon due consideration and for the reasons stated below, the undersigned

    recommends that the motions be granted in part and denied as moot in part.

                                  II.   Background

          Plaintiff initiated this action on September 22, 2020 by filing a Complaint

    (Doc. No. 1; “Complaint”) against Defendants Immanuel Baptist Church (“the

    Church”), Cameron Giovanelli (“Mr. Giovanelli”), and Sarah Giovanelli (“Ms.

    Giovanelli”).   The one-count Complaint is for “defamation of Plaintiff’s

    character” in connection with a series of written posts “communicated to the

    world through the internet”—evidently on social media but not explicitly stated

    in the Complaint—by Mr. and Ms. Giovanelli. Compl. at 1 ¶ 1, 9 ¶¶ 42-47; see


                                          -2-
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 3 of 15 PageID 129



    id. at 2-8 (posts).   According to the Complaint, Mr. Giovanelli, who was

    employed by the Church, “committed unspeakable acts of sexual abuse against

    [Plaintiff]” sometime prior to 2008. Id. at 2 ¶¶ 10-11 (stating Plaintiff shared

    the story in May 2018 “[a]fter suffering in silence for over a decade”). After

    Plaintiff publicly shared the story in May 2018 and again in December 2018,

    Mr. and Ms. Giovanelli retaliated, beginning in May 2019, by posting a series

    of written denials of the allegations and “smear[ing Plaintiff]’s character.” Id.

    at 4 ¶¶ 20-21. The Complaint alleges Mr. Giovanelli even “used information

    obtained confidentially in a counseling relationship with both [Plaintiff] and her

    family” in a “smear campaign designed” by all three Defendants “to destroy

    [Plaintiff’s] reputation so that it could help paint her accusations about [Mr.]

    Giovanelli as false.” Id. at 8 ¶¶ 35-36. Plaintiff states that Mr. Giovanelli

    worked in concert with the Church, that was led by “Greg Neal, the de facto sole

    leader,” to “ensure their church, publishing company, and soon-opening college

    would not suffer financially from this blemish on its record.” Id. at 3 ¶ 14, 7 ¶

    30. According to the Complaint, “[Mr.] Giovanelli finally admitted the truth

    when he pleaded guilty on December 4, 2019” to “charges of a fourth-degree sex

    offense and a second-degree assault for his actions against [Plaintiff].” Id. at 7

    ¶¶ 32-33. This case followed.




                                           -3-
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 4 of 15 PageID 130



                                         III.   Motions

    A.    Arguments for Dismissal

           All Defendants argue the Complaint violates Rules 8 and 10(b), Federal

    Rules of Civil Procedure (“Rule(s)”), and is an impermissible shotgun pleading

    because it “merg[es] separate claims for alleged defamation” against the

    Giovanellis and for vicarious liability against the Church. First Motion at 4;

    see Second Motion at 8. Responding to these arguments, Plaintiff contends the

    “coordinated effort by both the Giovanellis . . . and [the] Church is properly

    pleaded as a single action against all three for their joint conduct” and “each

    Defendant is properly on notice of the actions that give rise to their liability.”

    Response to First Motion at 5; Response to Second Motion at 4.

           In addition, all Defendants seek dismissal of the Complaint pursuant to

    Rule 12(b)(6), albeit raising different arguments in support of their motions.

    Mr. and Ms. Giovanelli seek dismissal because, according to them, the

    Complaint improperly relies on Mr. Giovanelli entering into an “Alford plea” 3

    as evidence that his social media denials of wrongdoing are false. First Motion

    at 4-5. The Church seeks dismissal because the allegations as to it “fail to rise

    to the levels required to state a cause of action for vicarious liability.” Second

    Motion at 4; see id. at 4-8.


          3   “An Alford plea is a guilty plea where the defendant maintains a claim of innocence
    to the underlying criminal conduct charged but admits that sufficient evidence exists to
    convict him of the offense.” United States v. Ramirez-Gonzalez, 755 F.3d 1267, 1273 (11th
    Cir. 2014) (citing North Carolina v. Alford, 400 U.S. 25, 37-38 (1970)).

                                                -4-
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 5 of 15 PageID 131



          Responding, Plaintiff argues she has properly asserted claims for

    defamation as to the Giovanellis and has “alleged each of the false statements

    made by [Mr. and Ms.] Giovanelli.” Response to First Motion at 4-5. Plaintiff

    further contends she properly pleaded a vicarious liability claim as to the

    Church because “[Mr.] Giovanelli proudly displayed his defamatory ‘posts’ were

    sent out in his capacity of an employee of the church”; he “published these posts

    during his employment with the Church with the goal to ‘protect’ the Church

    and the new college it was launching”; the Church had a “financial motive” Mr.

    Giovanelli was attempting to advance; and “[t]he Church was attempting to

    open the doors to a new venture with [Mr.] Giovanelli at the helm and

    [Plaintiff’s] bringing these shocking, sexual misconduct [allegations] to light

    was a potential hazard to these plans.”       Response to Second Motion at 4

    (citations omitted).

    B.    Arguments for Striking Allegations and Claim for Punitive
          Damages

          The Church seeks to strike allegations related to Greg Neal—the non-

    party “de facto sole leader” of the Church, Compl. at 3 ¶ 14—that “imply[] his

    involvement in criminal activity.”      Second Motion at 9.    According to the

    Church, “These allegations are in no way relevant to the allegations contained

    in the remainder of the Complaint, and in no way further the cause of action as

    stated.” Id. The Church argues that “the very presence of these allegations

    will be prejudicial to Mr. Neal.” Id.

                                            -5-
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 6 of 15 PageID 132



          Responding, Plaintiff seems to recognize the allegations as to Mr. Neal

    may be “harmful” but contends they are relevant because the “case involves

    highly charged and shocking allegations of inappropriate sexual conduct [by Mr.

    Giovanelli] against [Plaintiff] and the great efforts . . . Defendants jointly

    undertook to prevent those actions from coming to light.” Response to Second

    Motion at 8-9. Plaintiff alleges “the past pattern and practice of . . . Defendants

    is relevant to show what occurred in this case by the same Defendants.” Id. At

    9.

          Mr. and Ms. Giovanelli seek to strike the claim for punitive damages

    because, according to them, “the content of these social media posts do[es] not

    come close to meeting the requirements” of seeking punitive damages under

    Florida law.    First Motion at 6.       Responding, Plaintiff argues that the

    Giovanellis rely on the wrong standard in support of their request because

    Florida pleading requirements are not applicable in federal court. Response to

    First Motion at 5.     “Even if this Court did apply the heightened pleading

    standards requested by Defendants,” says Plaintiff, she meets the standard

    because she has pleaded “Defendants acted with evil intention to defame and

    injure in order to destroy Plaintiff in the eyes of the public[,] especially in light

    of the prosecutors evaluating Plaintiff’s testimony and determining whether to

    bring charges based on her testimony”; and “Defendants were eager to destroy




                                            -6-
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 7 of 15 PageID 133



    Plaintiff and used the tools at their disposal to injure Plaintiff’s reputation with

    the sole intention of destroying Plaintiff.” Id. at 6 (citation omitted).

    C.    Argument for More Definite Statement

          The Church seeks a more definite statement that would “require

    [P]laintiff to set forth [her] causes of action more specifically to include factual

    allegations as to the elements of the cause of action asserted . . . as such

    information may lead to additional grounds for dismissal.” Second Motion at

    8-9. Plaintiff responds that the Church is impermissibly “seeking greater detail”

    than is necessary in a Complaint. Response to Second Motion at 7.

                                    IV.   Discussion

          The undersigned analyzes the arguments regarding the shotgun nature

    of the Complaint and concludes that it is an impermissible shotgun pleading

    that must be dismissed without prejudice. In light of this conclusion, the other

    arguments for dismissal and for a more definite statement, as well as the

    arguments to strike certain allegations and the request for punitive damages,

    are rendered moot and are not substantively addressed.

    A.    Legal Standards Regarding Shotgun Pleadings

          Rule 8(a)(2) requires that a complaint contain “a short and plain

    statement of the claim showing that the pleader is entitled to relief.” Rule

    10(b) also provides that “[a] party must state its claims or defenses in numbered

    paragraphs, each limited as far as practicable to a single set of circumstances.”


                                            -7-
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 8 of 15 PageID 134



          There are four basic types of “shotgun” pleadings: 1) “a complaint

    containing multiple counts where each count adopts the allegations of all

    preceding counts, causing each successive count to carry all that came before

    and the last count to be a combination of the entire complaint” (the most

    common type); 2) “a complaint that does not commit the mortal sin of re-alleging

    all preceding counts but is guilty of the venial sin of being replete with

    conclusory, vague, and immaterial facts not obviously connected to any

    particular cause of action”; 3) a complaint “that commits the sin of not

    separating into a different count each cause of action or claim for relief”; and 4)

    a complaint committing “the relatively rare sin of asserting multiple claims

    against multiple defendants without specifying which of the defendants are

    responsible for which acts or omissions, or which of the defendants the claim is

    brought against.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313,

    1321-23 (11th Cir. 2015) (citations omitted). “The unifying characteristic of all

    types of shotgun pleadings is that they fail to one degree or another, and in one

    way or another, to give the defendants adequate notice of the claims against

    them and the grounds upon which each claim rests.” Id. at 1323 (citations

    omitted).   When faced with a shotgun pleading, the Court is obligated to

    require the filing party to replead the claims. See, e.g., id. at 1321 n.10.




                                           -8-
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 9 of 15 PageID 135



    B.   Analysis

          Defendants argue the Complaint impermissibly lumps them together in

    a single count, causing problems in deciphering which of them is responsible for

    which conduct. First Motion at 4; Second Motion at 8. They also contend that

    “separate claims for alleged defamation . . . [and] for vicarious liability” should

    not be merged. First Motion at 4.

          Although the Complaint’s naming of all three Defendants in a single

    count may not be problematic in and of itself, the unlabeled count’s

    incorporation of all of the factual allegations in the Complaint lead to a genuine

    quandary about the theory or theories upon which Plaintiff relies in bringing a

    single defamation count against the Giovanellis and the Church. This is akin

    to the third and fourth types of prohibited shotgun pleading: not separating into

    different counts each cause of action or claim for relief (even though this is more

    precisely a problem with theories of causes of action); and asserting multiple

    claims against multiple defendants without specifying which of the defendants

    are responsible for which acts or omissions. See Weiland, 792 F.3d at 1322-23.

    In addition, some of Plaintiff’s contentions in response to the instant motions

    cast further doubt on the theory or theories upon which she relies. A more

    detailed discussion follows.

          To begin, the theory of defamation Plaintiff relies upon as to the

    Giovanellis is not entirely clear.    Generally, to state a cause of action for


                                           -9-
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 10 of 15 PageID 136



    defamation under Florida law (that all parties agree applies 4) a plaintiff must

    plead: “(1) publication; (2) falsity; (3) actor must act with knowledge or reckless

    disregard as to the falsity on a matter concerning a public official, or at least

    negligently on a matter concerning a private person; (4) actual damages; and

    (5) statement must be defamatory.” Kieffer v. Atheists of Fla., Inc., 269 So.3d

    656, 659 (Fla. 2d DCA 2019) (citing Jews for Jesus, Inc. v. Rapp, 997 So.2d 1098,

    1106 (Fla. 2008)); see also Bass v. Rivera, 826 So.2d 534, 535 (Fla. 2d DCA 2002)

    (quoting Valencia v. Citibank Int’l, 728 So.2d 330, 330 (Fla. 3d DCA 1999))

    (stating the required elements are: “(1) the defendant published a false

    statement (2) about the plaintiff (3) to a third party and (4) that the falsity of

    the statement caused injury to the plaintiff”). Most of the allegations in the

    Complaint suggest that Plaintiff is relying on the typical defamation cause of

    action.    In responding to the First Motion, however, Plaintiff appears to

    contend that she is relying to a degree on a defamation “per se” theory: “[i]n lieu

    of pleading and proving special damages, [she] can plead a claim for defamation

    per se if she can plead and prove that, as a woman, she was accused of acts of

    unchastity.”     Response to First Motion at 4-5 (citing Klayman v. Judicial




          4   See First Motion at 3 (stating this is “a defamation action governed by Florida
    substantive law”); Second Motion at 4 (relying on Florida substantive law); Response to First
    Motion at 4 (same); Response to Second Motion at 3-4 (same). This is a diversity action so
    the Court applies Florida substantive law and federal procedural law. See Ga. Dep’t of
    Admin. Servs. v. Zhang, 819 F. App’x 684, 687 (11th Cir. 2020) (citing Alyeska Pipeline Serv.
    Co. v. Wilderness Soc’y, 421 U.S. 240, 259 n.31 (1975)).


                                               - 10 -
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 11 of 15 PageID 137



    Watch, Inc., 22 F. Supp. 3d 1240, 1247 (S.D. Fla. 2014)). Given the disconnect

    between the allegations in the Complaint and Plaintiff’s argument in response

    to the First Motion, it is unclear as to the Giovanellis whether Plaintiff is

    proceeding under the more general defamation theory, a “per se” theory, or

    both. 5

              As to the Church, Plaintiff’s theory is also unclear. In the Second Motion

    and in Plaintiff’s response thereto, the parties seem to assume that Plaintiff is

    proceeding on a vicarious liability theory with respect to the Church.                  See

    Second Motion at 4-5; Response to Second Motion at 4 (discussing vicarious

    liability theory).    But, the Complaint itself could be read to assert a direct

    defamation theory and/or a vicarious liability theory, as discussed below.

              “Under Florida law, . . . an employer may be vicariously liable to third

    parties under the principle of respondeat superior for damages and injuries

    caused by its employee’s negligent acts which are committed within the scope

    and course of his employment.” Morera v. Sears Roebuck & Co., 652 F. App’x

    799, 800-01 (11th Cir. 2016) (alterations omitted) (quoting Bennett v.

    Godfather’s Pizza, Inc., 570 So.2d 1351, 1353-54 (Fla. 3d DCA 1990)).                    To

    establish such a claim, an employee’s “conduct must: 1) have been the kind he



          5  In addition, the case upon which Plaintiff relies indicates that slander per se, not
    published libel per se, is actionable defamation with accusations of unchastity against a
    woman. See Klayman, 22 F. Supp. 3d at 1247 (citations omitted). According to Klayman,
    “Slander is ordinarily confined to defamatory spoken words, whereas libel pertains to
    defamatory written statements.” Id. at 1247 n.2 (quotation and citation omitted).

                                               - 11 -
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 12 of 15 PageID 138



    was employed to perform; 2) have occurred within time and space limits of his

    employment; and 3) must have been activated at least in part by a desire to

    serve the master.” Ayers v. Wal-Mart Stores, Inc., 941 F. Supp. 1163, 1168

    (M.D. Fla. 1996) (citing Sussman v. Fla. E. Coast Props., 557 So.2d 74, 75-76

    (Fla. 3d DCA), rev. denied, 574 So.2d 143 (Fla. 1990)); see also Morera, 652 F.

    App’x at 801 (citation omitted). “For an employer to be vicariously liable, the

    employee’s conduct must in some way further the interests of the employer or

    be motivated by those interests.” Morera, 652 F. App’x at 801 (alterations and

    citation omitted).

          The Complaint’s allegations regarding Mr. Giovanelli’s conduct as it

    relates to respondeat superior are not a model of clarity, but they certainly

    support such a theory. The Complaint alleges, among other things, that Mr.

    Giovanelli “published the false statements . . . at [the Church’s] behest in order

    to protect its financial interests.” Compl. at 9. The Complaint also provides

    a blurb and professional photograph that were “[f]eatured prominently on each

    post and each page of the website” proclaiming that Mr. Giovanelli was

    “[h]appily married to Sarah G, the father of three incredible children, [and]

    Asst. Pastor at Immanuel Baptist Church of Jacksonville and Director of

    Berean Publications,” id. at 7, implying that the posts were made in Mr.

    Giovanelli’s capacity as an employee of the Church.         Then, in the actual

    defamation count, the Complaint alleges Mr. Giovanelli “published the false


                                          - 12 -
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 13 of 15 PageID 139



    statements while he was acting in the course and scope of his employment with

    [the Church].” Id. at 9.

          But, there are other factual allegations that imply a more direct theory of

    liability as to the Church. The Complaint states that the Church “participated,

    orchestrated, and coordinated the attacks on [Plaintiff] in order to protect not

    just one of their own but to ensure their church, publishing company, and soon-

    opening college would not suffer financially from this blemish on its record.”

    Id. at 7; see also, e.g., id. at 4 (stating the Church “was in the final stages of

    launching a new ‘college’ and it had a large church, school, and publishing

    company; there was much to protect financially and ensure there would not be

    a stain on its reputation that would stop people from sending their children or

    dollars to [the Church]”). It is unclear whether these facts are intended to

    assert a direct theory of liability or merely to bolster the vicarious liability

    theory.

          Given the multiple possible different theories of defamation liability as to

    each Defendant, to promote clarity and put Defendants on adequate notice of

    what they are to defend against, the different theories should not be

    commingled into a single, unlabeled count with all three Defendants named.

    See, e.g., Kercher v. Carnival Corp., No. 19-21467-Civ-Scola, 2019 WL 1723565,

    at *1 (S.D. Fla. Apr. 18, 2019) (unpublished) (finding a pleading to be

    impermissible when “[t]hrough a single ‘negligence’ count, [the plaintiff]


                                          - 13 -
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 14 of 15 PageID 140



    assert[ed] multiple, distinct theories of liability”) (collecting cases); Noon v.

    Carnival Corp., No. 18-23181-CIV-WILLIAMS/TORRES, 2019 WL 2254924, at

    *6 (S.D. Fla. Feb. 1, 2019) (unpublished report and recommendation) (citation,

    quotation and alteration omitted) (finding that “the amended complaint

    conflate[d] two different theories of liability—direct negligence and vicarious

    liability” and that “commingling direct and vicarious liability is an improper

    pleading practice”), adopted, 2019 WL 3886543, at *1 (S.D. Fla. Feb. 20, 2019)

    (unpublished order); cf. Irvin v. NCL (Bahamas) Ltd., No. 20-20929-Civ-

    COOKE/GOODMAN, 2020 WL 5937900, at *2 (S.D. Fla. Sept. 28, 2020)

    (unpublished) (citation omitted) (finding a complaint was not a shotgun

    pleading because it was “not a situation where [the p]laintiffs . . . comingled

    distinct theories of liability”).

          Accordingly, the motions are due to be granted to the extent that the

    Complaint should be dismissed without prejudice as an impermissible shotgun

    pleading, and otherwise the motions should be denied as moot. Plaintiff has

    not moved to amend the Complaint at this point, so the undersigned

    recommends ordering Plaintiff to move to amend the Complaint, if she wishes

    to do so, within fourteen days of the entry of an Order on these matters.

                                        V.   Conclusion

          Based on the foregoing, it is

          RECOMMENDED:


                                              - 14 -
Case 3:20-cv-01060-MMH-JRK Document 31 Filed 08/04/21 Page 15 of 15 PageID 141



          1.     That Defendants Cameron and Sarah Giovanelli’s Motion to

    Dismiss Plaintiff’s Complaint (Doc. No. 16) and Defendant Immanuel Baptist

    Church’s Motion to Dismiss for Failure to State a Cause of Action and Improper

    Pleading or, in the Alternative, Motion for More Definite Statement and Motion

    to Strike and Incorporated Memorandum of Law (Doc. No. 18) be GRANTED

    in part and DENIED as moot in part as follows:

                 A.     The motions should be GRANTED to the extent that

          the    Complaint   should   be   dismissed   without   prejudice   as   an

          improper shotgun pleading;

                 B.     Otherwise, the motions should be DENIED as moot; and

          2.     That Plaintiff be ordered to file a motion seeking leave to amend

    the Complaint, should she wish to do so, within fourteen days of the entry of

    an Order on the motions.

          RESPECTFULLY RECOMMENDED in Jacksonville, Florida on August

    4, 2021.




    kaw
    Copies to:

    Honorable Marcia Morales Howard
    United States District Judge

    Counsel of Record

                                           - 15 -
